Title: From John Adams to John Hancock, 26 May 1783
From: Adams, John
To: Hancock, John


Sir
Paris May 26. 1783

Mr De Hogendorp a Lieutenant in the Dutch Guards, in the Service of the Republick of Holland, is going to America in the Suite of Mr Vanberckel the Dutch Minister and I am requested by Some respectable Gentlemen to give him Letters of Introduction to Some Persons in America. any Civilities you may please to Shew him, will be gratefully acknowledged, by / Sir your most obedient and / most humble servant
John Adams

